DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bore (DE3504133A1).

Referring to claim 1:  Borre teaches a protective canopy system, comprising: a screen system (item 1); and a support system (items 2, 3, 5, 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borre in view of Greer (US PGPub No 2017/0320546).

Referring to claim 2:  Borre teaches all the limitations of claim 1 as noted above.  Additionally, Borre teaches the screen system includes a mesh material, a border extending around the periphery of the mesh material and loops (figure 19); and wherein the support system includes column assemblies (item 5) that are mounted to the ground, cables that extend between the column assemblies (items 12 and 13).  Borre does not teach fasteners that connect the cables and the loops.  However, Greer teaches fasteners (item 28) that connect the cables and the loops.  
	It would have been obvious to one of ordinary skill in the art to create the device taught by Borre with fasteners taught by Greer in order to allow for easy attachment of the screen o the cables after the cables are installed as well as easy replacement of the screen in case of damage.

Referring to claim 3:  Borre and Greer teach all the limitations of claim 2 as noted above.  Additionally, Borre teaches the column assemblies include a pole (item 5) that extends into the ground and footing (item 14) that secures the pole in the ground.  They do not teach the pole extends into the ground but Borre teaches anchor bolts extend into the footing (figure 13).  It would have bene obvious to one of ordinary skill to extend the pole itself into the ground instead of anchoring with anchor bolts as it would be a quicker installation by placing the pole directly in the foundation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J MAESTRI whose telephone number is (571)270-7859. The examiner can normally be reached M-Th 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK J MAESTRI/Primary Examiner, Art Unit 3635